Title: From Benjamin Franklin to the Massachusetts Council, 4 June 1779
From: Franklin, Benjamin
To: Massachusetts Council


Honble Gentlemen
Passy June 4 1779
The Commissioners at this Court received the Letter you did them the Honour of writing to them, recommending the Marquis de la Fayette. I immediately sent it to be perused by the Minister, who desired to have a Copy of it. He was very favourably received by his Majesty, and has had given him a Regiment of Dragoons. He retains the warmest Zeal for the American Cause, and Affection for the People; and has been continually moving something or other with the Ministry for the Advantage of America, ever since his Arrival. The Chevalier de Ramondis too retains the most grateful Sense of the Attention paid him by your Government during his Illness, under the Loss of his Arm: Several other Officers speak highly in Favour of our Country on Account of the Civilities they received there, which has a very good effect here, and evinces the Wisdom of the Conduct you are accustomed to pursue with Regard to Strangers of Merit. I thought it right to acquaint you with these Circumstances, and I do it with more Pleasure, as it gives me an Opportunity of assuring you of the great Respect with which I have the Honour to be Gentlemen, Your most obedient and most humble Servant
B Franklin

P.S. If the Chevalier de la Luzerne who is going to America to succeed M. Gerard as Minister from this Court, should happen to put into Boston, you will find him every Way deserving of the Civilities he may receive independent of his public Character. He is much esteemed and respected here, has great Connections and is a hearty Friend to the Cause of Liberty and America
The Honble the Council of the Massachusetts Bay

 
Notation: Letter from Benja Franklin June 4th: 1779
